Title: From George Washington to La Luzerne, 7 February 1788
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Mount Vernon February 7th 1788

The Compte de Moustier your successor in office hath forwarded from New York, the letter in which you did me the honour to bring me acquainted with the merits of that Nobleman. Since it is the misfortune of America not to be favored any longer with your residence, it was necessary, to diminish our regrets, that so worthy and respectable a character should be appointed your successor. I shall certainly be happy in cultivating his acquaintance and friendship. The citizens, from gratitude as well as from personal considerations, will, I am persuaded, treat him with the greatest respect. Congress, I doubt not, will by every means in there power desire to make his sojourn in the United States as agreeable as it possible can be.
But, Sir, you may rest assured your abilities and dispositions to serve this Country were so well understood; and your services so properly appreciated, that the residence of no public Minister will ever be longer remembered or his absence more sincerely regretted. It will not be forgotten that you was a witness to the dangers, the sufferings, the exertions and the successes of the United States from the most perilous crises to the hour of triumph. The influence of your agency on the Cabinet to produce a co-operation and the prowess of your Countrymen cooperating with our’s in the field to secure the liberties of America have made such an indelible impression on the public mind as will never be efaced. Wherever you may be, our best wishes will follow you. And such is our confidence in your disinterested friendship, that we are certain you will wish to be useful to us, in whatever Mission you may be honored by your King: it has been surmised, on I know not what authority, that there was a probability of your being employed in the Diplomatique Corps at the Court of London; shod this particularly be the case, your zeal m[a]y still find occasions of being servicable to America and profetable to your own Country at the same time—for I conceive

the commercial interests of the two nations are in many instances blended and in opposition to those of great Britain.
By intelligence of a more recent date than that brought by the Compte de Maustier, we learn that the political clouds which threatened to burst in a storm on France and England are blown over. The poor Dutch Patriots, however, seem to have had the objects for which  off (if I m[a]y use the same metaphor) by a cornes of the hurrican, The Dutch Patriots, I fear have been disunited imprudent, impetuous: and that the King of Prussia has not acted worthily or wisely—should his measures drive the Corts of Versailles & Vienna into an union of plans—should the embers of war be but imperfectly quenched, he may yet repent the temerity of intermeddling with the internal affairs of a foreign Power. In the mean time the new scene that is opened in the north, by the rupture between the Russians and Turks must call men’s attention to that quarter; as it can hardly avoid producing e[ve]nts, which will be attended with serious, extensive, and durable consequences.
I feel, sir, not only for myself but in behalf of my Country, under great obligations for the affectionate wishes you have the goodness to make with respect to the tranquility and happiness of America. Seperated as we are by a world of water from other Nations, if we are wise we shall surely avoid being drawn into the labarynth of their politics and involved in their distructive wars.
You will doubtless have seen long before this time the Constitution which was proposed by the Fœderal Convention for the United States. Only four States as yet (to my knowledge) have [had] an opportunity of acting upon it. The Pensylvania State Convention adopted it by a Majority of two to one, those of Jersey and Delaware Unanimously, and that of Connecticut by more than three to one; In Massachusetts the Convention is now in session. The Merits of this Constitution have been discussed in a great variety of news paper and other Publications. A periodical Essay in the New York Gazetts, under Title of the Federalist, has advocated it with great ability. In short it seems (so far as I have been able to learn) to be a prevalent opinion that it will be accepted by nine States or more by some period early in the ensuing summer. with Sentiments of great respect and Considn I have the honor to be &c.

Go. Washington

